Title: General Orders, 4 November 1776
From: Washington, George
To: 



Head-Quarters, White-Plains, Nov: 4th 1776.



The General desires, in express and positive terms, that the Brigadiers, and Colonels commanding brigades, see every regiment, respectively belonging to them, paraded to morrow (but not at the same instant)—the Rolls called over, and every officer and soldier satisfactorily accounted for, or sent after; their Arms also to be examined, and a report thereof to be made—Where the Brigadiers are absent, or incapable of acting, the Major-General is to attend to the execution of this order.
Peter Buise, under sentence of death for desertion, is farther reprieved ’till Wednesday.
All Deserters and Prisoners to be reported to the Brigadier of the troops to whom they come, or by whom they are taken, who is to send them to Head-Quarters, as soon as possible.
The Colonels and commanding Officers of Regiments will remember, that they stand accountable for the Arms received by their respective regiments—that all their spare Arms are to be carefully collected,

and sent to the Commissary of Stores, or reported immediately to Head-Quarters.
Col. Bailey’s Regiment, now in Genl Nixon’s Brigade, to join the Brigade of which Col. Glover is Commandant, and Col. Reed’s, now in Col. Glovers to join Genl Nixon.
